DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 11-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Published Patent Application No. 2017/0268184 (hereinafter “Loomis”) in view of U.S. Patent No. 4,911,525 (hereinafter “Hicks”).
Regarding claim 1, Loomis teaches a device for applying a distribution cabling tape system that includes a distribution cabling tape having an adhesive capable of adhering to a concrete or asphalt substrate and a distribution cable (Figs. 1-8; par. [0038]), the device comprising: an endoscope camera (172, Fig. 7D), a location (at micro-trench 200 under device 100, Fig. 1) on the substrate (pavement 202, Fig. 1, the pavement 202 may include asphalt, concrete, or cement, par. [0038]) viewable by the endoscope camera (Fig. 7D).
Loomis does not teach a tape housing and distribution portion housing an amount of distribution cabling tape having at least one adhesive surface, a distribution cable housing and distribution portion that houses a spool of distribution cable, wherein movement of the device in one direction simultaneously applies both the distribution cable and the distribution cabling tape at the location on the substrate.
Hicks teaches a tape housing and distribution portion (at reel 240, Fig. 12) housing an amount of distribution cabling tape having at least one adhesive surface (col. 6, lines 53-58), a distribution cable housing and distribution portion (at reel 220, Fig. 12) that houses a spool of distribution cable, wherein movement of a device (at frame 222) in one direction (Fig. 12 showing frame 222 moving to the right) simultaneously applies both the distribution cable (from 220) and the distribution cabling tape (from 240) at a location on a substrate (Fig. 12 showing a surface under frame 222 rolled onto the surface; col. 6, lines 48-54).

It would have been obvious to one of ordinary skill in the art at effective filing date to modify the device of Loomis with the tape housing and distribution cable housing of Hicks. The motivation would have been to provide optical fibers held in position on a surface by adhesive and protective tape and thereby ensure that the optical cable is low cost and extremely simple to install (col. 6, line 65 - col. 7, line 19).
Regarding claim 2, Loomis teaches that the location on the substrate comprises a conduit (micro-trench 200).
Regarding claim 3, Loomis teaches that the conduit is-a milled slot (pars. [0006], [0038]).
Regarding claim 4, Hicks teaches a cable application guide (234, Fig. 12) disposed near a distribution cabling tape housing and distribution portion (at reel 240) in order to guide a cable (from reel 220) to a proper position with respect to a distribution cabling tape (from reel 240) being deployed (Fig. 12).
Regarding claim 5, Loomis teaches an endoscope routing tube (174, Fig. 6) attached to the application guide (116, Fig. 5) for routing an endoscope cable (306, Fig. 1) from the endoscope camera through the endoscope routing tube. 
Hicks further teaches that an application guide (234, Fig. 12) is a cable application guide.
Regarding claim 9, Loomis teaches a visibility enhancement feature (at cameras 172, Fig. 7D) to adjust brightness at the location on the substrate.



Regarding claim 11, Loomis teaches a method for registering a cable into a conduit in a concrete or asphalt substrate (Figs. 4-8; Para. [0038]), the method comprising: providing a device (100, Fig. 1), a distribution cable (par. [0038]) into the conduit (200), wherein the device comprises: an endoscope camera (172, Fig. 7D); a predetermined location (at micro-trench 200 under device 100, Fig. 1); and viewing images (through display 302) of the predetermined location provided by the endoscope camera.
Loomis does not teach that the device is a device for placing the distribution cable, wherein the device comprises: a distribution cable housing and distribution portion that houses a spool of distribution cable; moving the device in one direction such that the device positions the distribution cable into the conduit at the predetermined location.
Hicks teaches that a device (at frame 222, Fig. 12) is a device for placing a distribution cable (from reel 220, Fig. 12), wherein the device comprises: a distribution cable housing and distribution portion (at reel 220, Fig. 12) that houses a spool of distribution cable (from reel 220, Fig. 12); moving the device (at frame 222) in one direction (Fig. 12 showing frame 222 moving to the right) such that the device positions the distribution cable (from reel 220) at a predetermined location (Fig. 12).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Loomis with the moving step of Hicks. The motivation would have been to provide optical fibers held in position on a surface and thereby ensure that the optical cable is low cost and extremely simple to install (col. 6, line 65 - col. 7, line 19).


Regarding claim 12, Loomis teaches that the device (100) further comprises adhering (through material 204, Fig. 1) to the concrete or asphalt substrate (pavement 202, Fig. 1), and wherein the method further comprises: applying to the substrate (202) to cover the conduit (200) at the predetermined location (at micro-trench 200 under device 100).
Hicks further teaches that a device (at frame 222, Fig. 12) further comprises a distribution cabling tape (from reel 240, Fig. 12) having an adhesive capable of adhering (col. 6, lines 53-58), and wherein a method further comprises: applying the distribution cabling tape (from 240) to a substrate (Fig. 12 showing a surface under frame 222) to cover at a predetermined location (Fig. 12).
Regarding claim 13, Loomis teaches that the conduit (200, Fig. 1) is a milled slot (pars. [0006], [0038]).
Regarding claim 14, Loomis teaches that the device (100) further comprises an application guide (bottom panel 146; Fig. 5)
Hicks further teaches that an application guide (234, Fig. 12) is a cable application guide, the method further comprising guiding (through positioning mechanism 234) a distribution cable (from reel 220) to a predetermined location (Fig. 12 showing rolling onto a surface under frame 222) with the cable application guide.
Regarding claim 15, Loomis teaches attaching an endoscope routing tube (covering mounts 174, Fig. 6) to the application guide (bottom panel 116, Fig. 5) and routing an endoscope cable (306, Fig. 1) from the endoscope camera through the endoscope routing tube (Fig. 6).
Hicks further teaches that an application guide (positioning mechanism 234, Fig. 12) is a cable application guide.
Regarding claim 19, Loomis teaches that the further comprises a visibility enhancement feature (at cameras 172, Fig. 7D) to adjust brightness at the location (at micro-trench 200 under device 100, Fig. 1) on the substrate (pavement 202).
Regarding claim 20, Loomis teaches that the substrate (pavement 202, Fig. 1) further comprises a recessed area (upper portion of micro-trench 200), the method further comprising: applying material (204) into the recessed area to cover the conduit at the predetermined location (at micro-trench 200 under device 100).
Hicks further teaches that applying material (from reel 240, Fig. 12) is applying cabling tape.

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis in view of Hicks as applied to claims 5 and 15 above, and further in view of 
U.S. Published Patent Application No. 2014/0268541 (hereinafter “Coombs”).
Regarding claim 6, Loomis renders obvious the limitations of the base claim 5. Loomis does not teach an endoscope control unit, wherein the endoscope cable connects the endoscope camera to the endoscope control unit.
Coombs teaches an endoscope control unit (at bore scope 14, Fig. 3, par. [0035]), wherein an endoscope cable (articulating section 122) connects an endoscope camera (126) to the endoscope control unit. 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Loomis with the endoscope control unit of Coombs. The motivation would have been to control an articulating section and thereby ensure that the head end may be positioned to visually inspect desired locations (par. [0046]).
Regarding claim 7, Coombs teaches a user interface (mobile device 22, Fig. 3) for controlling an endoscope camera (126) and viewing images (through screen 137) provided by the endoscope camera.
Regarding claim 8, teaches that a user interface (22, Fig. 3) is a call phone (par. [0033]) that communicates wirelessly with an endoscope control unit (at bore scope 14, par. [0033]).
Regarding claim 16, Loomis renders obvious the limitations of the base claim 5. Loomis does not teach providing an endoscope control unit and connecting an endoscope camera to the endoscope control unit.

It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method Loomis with the steps of providing and connecting an endoscope control unit of Coombs. The motivation would have been to control an articulating section and thereby ensure that the head end may be positioned to visually inspect desired locations (par. [0046]).
Regarding claim 17, Coombs teaches that a device (at conduit section 124, Fig. 3) further comprises a user interface (mobile device 22, Fig. 3, par. [0035]), the method further comprising: controlling an endoscope camera (126) and viewing images (through screen 137) provided by the endoscope camera via the user interface (mobile device 22).
Regarding claim 18, Coombs teaches that a user interface (mobile device 22, Fig. 3) is a cell phone (par. [0033]) that communicates wirelessly with an endoscope control unit (at bore scope 14).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Loomis in view of Hicks as applied to claim 9 above, and further in view of U.S. Published Patent Application No. 2017/0045416 (hereinafter “Hansen”).
Loomis renders obvious the limitations of the base claim 9. Loomis does not teach that the visibility enhancement feature is a ring of LED lights surrounding the endoscope camera.
Hansen teaches that a visibility enhancement feature is a ring of LED lights surrounding an endoscope camera (par. [0018]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Loomis with the ring of LED lights of Hansen. The motivation would have been to provide an LED light ring to the camera for dark conditions and thereby ensure that the lighting can be adjusted in creating a clearer video image in the darker conditions (para. [0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/
Primary Examiner, Art Unit 2883